Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-8920 Clarion Value Fund, Inc. (Exact name of registrant as specified in charter) 230 Park Avenue New York, NY 10169 (Address of principal executive offices) (Zip code) Daniel Heflin Clarion Value Fund, Inc. 230 Park Avenue New York, NY 10169 (Name and address of agent for service) Registrant's telephone number, including area code: 1-212-883-2500 Date of fiscal year end: October 31, 2009 Date of reporting period: April 30, 2009 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e -1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Report(s) to Shareholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “1940 Act”) is attached hereto. SEMI-ANNUAL REPORT 2009 | CLARION VALUE FUND, Inc. Table of Contents Letter to Shareholders 2 Performance Overview 4 Fund Overview 5 Portfolio Highlights 6 CLARION VALUE FUND, INC. Financial Highlights 7 Financial Statements 8 Notes to Financial Statements 12 Fund Expenses 14 CLARION VALUE FUND MASTER, LLC Financial Highlights 15 Portfolio Holdings 16 Summary of Ratings 20 Financial Statements 21 Notes to Financial Statements 25 Fund Expenses 30 OFFICERS AND DIRECTORS 31 CONTACT INFORMATION 33 COVER PHOTO: Metro Park, Alexandria, Virginia 1| SEMI-ANNUAL REPORT 2009 | CLARION VALUE FUND, Inc. L ETTER TO SHAREHOLDERS June 2009 CLARION VALUE FUND, Inc. Dear Shareholder, Enclosed is the Semi-Annual Report for the Clarion Value Fund, Inc. (the Fund). This report covers the period from November 1, 2008 through April 30, 2009. As of April 30, 2009, the net asset value of the Clarion Value Fund Master, LLC (the Master Fund), into which all assets of the Fund are invested, was $223,027,113 which included investments in 143 fixed income securities, with a net investment value of $218,093,981 and $4,933,132 of cash and other assets (net of other liabilities). Performance information as of April 30, 2009 is presented below along with the performance for the benchmark of the Master Fund. Annualized Return (as of April 30, 2009) Trailing 1 Year Trailing 5 Year Since Fund Inception (1) Clarion Value Fund, Inc. -49.00 % -12.74 % % Barclays Capital Aggregate Bond Index (2) % % % December 21, 1994 Formerly the Lehman Brothers Aggregate Bond Index The compositional difference between the Master Fund and the Barclays Capital Aggregate Bond Index is still the largest factor affecting the relative underperformance of the Fund. The portfolio of the Master Fund is comprised almost entirely of CMBS while over 70% of the Barclays Capital Aggregate Bond Index is comprised of Treasuries, Agency MBS pass-throughs and Agency debentures. Below is comparative performance information for the BBB component of the Barclays Capital
